Case 1:20-cv-02619-NYW Document 1 Filed 08/28/20 USDC Colorado Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

                   20-CV-2619
 Civil Action No. ____________

 GROWCENTIA, INC.

        Plaintiff,

 v.

 JEMIE B.V.

        Defendant.


                     COMPLAINT FOR DECLARATORY JUDGMENT


       Plaintiff Growcentia, Inc. (“Growcentia”), brings this action seeking declaratory relief

against Defendant Jemie B.V. (“Jemie”) and alleges in support, as follows:

                                      INTRODUCTION

       1.      Growcentia is a well-recognized and respected Colorado-based company that

produces science-based solutions for cannabis and hemp cultivators under its recognizable

MAMMOTH product line. These products, which have enjoyed widespread usage and success,

help growers produce high-quality, safe products for consumers.

       2.      Earlier this year, Growcentia added a new product to its MAMMOTH line called

CANNCONTROL.          This CANNCONTROL product is specially formulated fungicide and

pesticide to help cultivators grow cannabis (for ultimate use as hemp or marijuana).       The

CANNCONTROL product is always packaged and sold with Growcentia’s recognizable and

unique MAMMOTH mark.
Case 1:20-cv-02619-NYW Document 1 Filed 08/28/20 USDC Colorado Page 2 of 13




       3.      Defendant Jemie, which purports to own several CANNA and “CANNA-

formative” trademarks for goods and services in the cannabis field, sent Growcentia a letter

demanding that it abandon its pending CANNCONTROL trademark application, and forever

refrain from using that name in the field of plant cultivation.

       4.      Jemie’s assertions of exclusive and expansive rights in the word “canna” – which

is simply a shortened reference to cannabis and ubiquitous throughout the cannabis industry – is

akin to an entity claiming exclusive and expansive rights in the term “auto” throughout the

automotive industry. Even if Jemie had such expansive rights, which it does not, there is no

meaningful overlap between Growcentia’s CANNCONTROL for pesticides/fungicides and

Jemie’s CANNA or CANNA-formative marks for nutritional supplements or growth stimulators

that would lead to consumer confusion. The CANNCONTROL product is used to protect plants

from fungi, and pests without claiming to otherwise supplement plant growth, while the CANNA

products are used to stimulate and promote plant growth without claiming to combat fungi and

pests. This absence of potential confusion is underscored by the fact that Growcentia has been

using the CANNCONTROL mark for months without a single known instance of confusion.

       5.      Given the actual controversy that has arisen as a result of Jemie’s overreach,

Growcentia has brought this action seeking a declaration that it is not infringing Jemie’s alleged

trademark rights.

                                             PARTIES

       6.      Growcentia is a Delaware corporation with its principal place of business in Fort

Collins, Colorado.




                                                  2
Case 1:20-cv-02619-NYW Document 1 Filed 08/28/20 USDC Colorado Page 3 of 13




       7.      On information and belief, Jemie is a Dutch limited liability company with its

principal place of business located in Oosterhout, Netherlands.

                                JURISDICTION AND VENUE

       8.      This action arises under the U.S. Trademark Act of 1946 (the “Lanham Act”), 15

U.S.C. §1051, et seq. and the U.S. Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.

       9.      This Court has jurisdiction over the subject matter of this action under 15 U.S.C.

§ 1119 and 1121 (the Lanham Act), and 28 U.S.C. §§ 2201 and 2202 (the Declaratory Judgment

Act). Further, this Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331, 1338, and 1367.

       10.     Upon information and belief, this Court has personal jurisdiction over Jemie, as it

has purposely directed substantial commercial activities in this State and derives substantial

revenue from substantial, continuous, and systematic business activities, including interstate

commerce, directed in this State and District. On information and belief, this conduct includes

dealership agreements with approximately ten retailers of Jemie’s products in this District. On

information and belief, Jemie has no less than 4 “Preferred Dealers” located in this State and

District. By virtue of these actions, Jemie has purposefully availed itself of the privilege of

conducting business in this State and in this District and is subject to jurisdiction in this Court

under Colo. Rev. Stat. § 13-1-124.

       11.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

       12.     An actual case or controversy exists between the parties. Jemie has alleged that,

Growcentia’s CANNCONTROL mark and products are likely to cause consumer confusion with

Jemie’s CANNA and CANNA-formative marks in the United States. As a result, Jemie has



                                                 3
Case 1:20-cv-02619-NYW Document 1 Filed 08/28/20 USDC Colorado Page 4 of 13




asserted that Growcentia’s CANNCONTROL mark infringes upon its purported exclusive rights

and trademarks. Jemie has attempted to restrict and limit Growcentia’s marketing and sales of

goods containing its CANNCONTROL mark. Growcentia disputes Jemie’s contentions and

asserts that Jemie’s purported area of “exclusive rights” is far more narrow than Jemie asserts, and

that the manner in which Growcentia will and does market, advertise, and promote its

CANNCONTROL products will not cause confusion or otherwise infringe any trademarks or other

rights of Jemie.      In order to vindicate its right to obtain trademark protection for

CANNCONTROL, sell goods under this name, and ensure that Growcentia can continue to

provide its customers with quality pest, fungi, and mold control without the threat of future

trademark infringement claims, Growcentia has brought this action for declaratory relief.

               FACTS SUPPORTING CLAIMS FOR DECLARATORY RELIEF

A. Growcentia, Its MAMMOTH Product Line, and New Addition, CANNCONTROL

       13.      Growcentia was founded in 2015 by a team of three Colorado State University soil

microbiologists with PhD degrees. Growcentia’s founders shared a passion for enhancing soil

health and promoting sustainable agriculture. Using innovative proprietary technology, this team

developed an approach to identify and apply nature’s microbes to promote optimal cannabis

cultivation.

       14.      For the past five years, Growcentia has helped growers and farmers maximize and

enhance plant health, quality, and yields while minimizing environmental impacts of agriculture.

       15.      Growcentia’s technology has been extensively tested by growers and farmers

around the world, and by leading US academic institutions, and is proven by these institutions and




                                                 4
Case 1:20-cv-02619-NYW Document 1 Filed 08/28/20 USDC Colorado Page 5 of 13




independent labs to be effective. All of Growcentia’s production is done in-house, in Fort Collins,

Colorado, to ensure the highest quality control.

       16.     Growcentia has been selling its products under its Mammoth® product line. This

product line includes the MAMMOTH P, MAMMOTH Biocontrol, and more recently

MAMMOTH CANNCONTROL. Each of these products is exclusively sold in combination with

prominently placed MAMMOTH marks:




       17.     Growcentia has extensive common-law and federal rights in its MAMMOTH

products and related services, including the Registration Nos. 5909675, 5878115, 4953179, and

Serial No. 88188515 for MAMMOTH, No. 5879116 for MAMMOTH MICROBES, and No.

4953178 for NUTRIENT LIBERATOR.




                                                   5
Case 1:20-cv-02619-NYW Document 1 Filed 08/28/20 USDC Colorado Page 6 of 13




       18.     Earlier this year, Growcentia added another product to the MAMMOTH line called

CANNCONTROL. Growcentia’s CANNCONTROL product is formulated to eliminate fungus,

mites, and insects from cannabis and hemp plants.

       19.     Growcentia filed an intent-to-use trademark application for CANNCONTROL in

February, 2020. Subsequently, Growcentia began to actually use the mark CANNCONTROL in

commerce.

B. Jemie Demands that Growcentia Abandon the CANNCONTROL Application based on
   Inflated Rights and Threats of Litigation

       20.     On or about July 28, 2020, Jemie sent Growcentia a letter demanding that

Growcentia expressly abandon its CANNCONTROL application and “[n]ever seek to register or

use the CANNCONTROL name or mark, or any other name, mark, or domain name incorporating

CANN or CANNA” for goods or services related to seed or plant cultivation, nutrition, growth, or

care. A true and correct copy of Jemie’s July 28 letter is attached hereto as Exhibit A.

       21.     Jemie’s basis for its demand was a purported catalog of registrations for CANNA

and CANNA-formative marks, including Registration Nos. 5129939 and 5038951 CANNA and

design, No. 4986807 for CANNATALK, No. 5399941 for CANNABOOST, No. 5399942 for

CANNA START, and No. 5389880 for CANNAZYM. Each mark is related to plant growth.

Jemie asserted that its trademarks gave it the “exclusive right to use the CANNA and CANNA-

formative marks in the United States in connection with these goods and services.”

       22.     Jemie stated that it was “prepared to take action to protect its trademark rights” and

provided examples of actions brought against perceived threats in U.S. District Court, as well as

before the Trademark Trial and Appeal Board.




                                                 6
Case 1:20-cv-02619-NYW Document 1 Filed 08/28/20 USDC Colorado Page 7 of 13




        23.      However, Jemie’s letter exaggerated the extent of its purported rights in the term

“canna,” the scope of its trademarks, and the overlap between the CANNCONTROL and any

CANNA mark.

        i.       CANNA is a descriptive or suggestive derivative of the word “cannabis.”

        24.      First, all of Jemie’s CANNA and CANNA-formative marks are based on the word

“canna” which is derived from “cannabis” or “cannabinoids” - the chemicals found in the cannabis

plant. CANNA and CANNA-formative words are descriptive or suggestive of products or services

related to the cannabis industry, including those in cultivating cannabis. In fact, there are hundreds

– and possibly even thousands – of products and brands using the name “canna” or canna-

formative words in the cannabis industry. For example, there are numerous cannabis related

websites providing information on cannabis products and cultivation, as well as cannabis industry

services with the name “canna,” such as: Canna Paid (https://cannapaid.com/ ); CannaSaver

(https://www.cannasaver.com/);      CannaPages        (https://cannapages.com/saver/coupons/search);

CannaBox (https://www.cannabox.com/); Canna Basics (https://www.cannabasicsusa.com/ ); and

Canna Cultivation (http://www.canna-cultivation.com/).

        25.      Cannabis retailers with the name “canna” are spread across the country, including:

The     Canna      Cabinet     (https://www.thecannacabinet.com/?sid=869012);         Canna      City

(https://www.cannacity.us/?sid=868843); Canna West Seattle (https://cannawestseattle.com/);

Canna         Harbor     (https://weedmaps.com/dispensaries/elevate-harbor-city);        Canna4Life

(https://canna4life.com/); Locals Canna House (https://localscannahouse.com/); and Canna

Culture (https://cannaculturecollective.com/).




                                                  7
Case 1:20-cv-02619-NYW Document 1 Filed 08/28/20 USDC Colorado Page 8 of 13




          26.     There are also countless cannabis brands and products using the name “canna”,

including       the   brands    California   Canna     (https://californiacanna.com/),    Canna    Hemp

(https://cannahemp.com/?v=b0c4bc877c29), Cannabursts, Canna Delights, Canna Magic, Captain

Canna,           Canna         Elixirs,      Sublime        Canna,       Canna           Sierra,    (see

https://www.leafly.com/search?q=canna&lat=44.9402&lon=-93.2188&tab=brand&page=2#top

and https://www.leafly.com/search?q=canna&lat=44.9402&lon=-93.2188&tab=product&page=

2#top).

          27.     On information and belief, the CANNA name was chosen by Jemie to describe or

suggest its affiliation with the cannabis industry. CANNA’s own website describes its products

as being “designed for the cultivation of cannabis”:




https://www.canna.ca/cannabis (last accessed August 24, 2020).

          28.     Consumers have likewise associated CANNA products with the cultivation of

cannabis. Posts on Cannabis Grow Guide and Happy Pot Farmer review and describe CANNA

products for cultivating hemp and marijuana. See https://www.cannabisgrowguide.org/canna-

coco-nutrients-feeding-guide, http://happypotfarmer.com/how-to-use-cannaboost.

          29.     The extensive use of the word “canna” linked with the cannabis industry, including

cultivation, narrow Jemie’s rights in its purported CANNA and CANNA-formative marks.

Similarly, the word “cann” has also been used in relation to cannabis related products, including


                                                       8
Case 1:20-cv-02619-NYW Document 1 Filed 08/28/20 USDC Colorado Page 9 of 13




in the biocide field. For example, Cann-Care Company markets an insecticide under the registered

mark, CANN-CARE, further narrowing Jemie’s rights in that space.

        ii.     The goods and services associated with the CANNA marks expressly exclude those
                goods and services associated with the CANNCONTROL mark.

        30.     Second, Jemie’s narrow marks are for different classes of goods than Growcentia’s

CANNCONTROL mark. Jemie’s CANNA and CANNA-formative marks are used to promote or

stimulate growth, and none of the goods or services associated with those marks apply to

fungicides, pesticides, or herbicides or other forms of plant protection.

        31.     In fact, Jemie’s CANNA marks (Nos. 5129939 and 5038951) are for “Chemicals

used in agriculture, horticulture and forestry except fungicides, herbicides, insecticides and

parasiticides….” Nos. 5399941, 5399942, and 5389880 are limited to plant growth stimulators,

nutrients, and enzymes.

        32.     To the contrary, the goods and services for Growcentia’s CANNCONTROL mark

are, “Pesticides; biopesticides; agricultural pesticides; agricultural biopesticides; fungicides;

biofungicides; agricultural fungicides; agricultural biofungicides, biocides, agricultural biocides;

insecticides; bioinsecticides; agricultural insecticides; agricultural bioinsecticides; nematicides;

bionematicides;      agricultural   nematicides;       agricultural   bionematicides;   bactericides;

biobactericides; agricultural bactericides; agricultural biobactericides.”

        33.     Growcentia’s CANNCONTROL product is conspicuously labeled “fungicide and

insecticide” right on its label:




                                                   9
Case 1:20-cv-02619-NYW Document 1 Filed 08/28/20 USDC Colorado Page 10 of 13




        34.     Jemie’s CANNA marks explicitly exclude those goods and services associated with

 Growcentia’s CANNCONTROL mark. Jemie is now attempting to use threats of litigation to

 secure domain over classes of goods that it expressly abandoned before the U.S. Patent and

 Trademark Office. This is improper.

        iii.    CANNCONTROL is exclusively used with Growcentia’s MAMMOTH marks.

        35.     Even if there were some meaningful overlap of CANNCONTROL’s goods and

 services with those of CANNA and the CANNA-formative marks, the marks themselves are

 different, and manner in which they are used dispel any possibility of consumer confusion.

        36.     To start, CANNCONTROL does not use the mark CANNA in it. Instead it begins

 with the letters c-a-n-n, without a second “a.” In a market with numerous brands, products, and

 services provided under the prefix “canna,” this difference results in a large distinction between

 Growcentia’s and Jemie’s marks.       Further, there are no similarities with CANNATALK,

 CANNABOOST, CANNA START, or CANNAZYM aside from the first four letters c-a-n-n.




                                                10
Case 1:20-cv-02619-NYW Document 1 Filed 08/28/20 USDC Colorado Page 11 of 13




        37.     In addition, Growcentia’s CANNCONTROL mark is exclusively used with its

 registered and recognizable MAMMOTH marks. The product labels also contain the registered

 Mammoth Design. The term CANNCONTROL only appears beneath these two distinctive and

 recognizable features:




        38.     The contents of the product label and placement of the term CANNCONTROL

 obviate any possible confussion between Growcentia’s products and those of Jemie.

        39.     Growcentia is not aware of any instance where a consumer confused its

 CANNCONTROL product with those of Jemie, and Jemie has not provided evidence of any such

 instances.

                                       CLAIMS FOR RELIEF

                             FIRST CLAIM FOR RELIEF
 (Declaratory Judgment of Non-Infringement of Trademark)

        40.     Growcentia repeats and realleges the allegations contained in the foregoing

 paragraphs as if fully set forth herein.



                                              11
Case 1:20-cv-02619-NYW Document 1 Filed 08/28/20 USDC Colorado Page 12 of 13




        41.      Jemie has accused Growcentia and its CANNCONTROL product of being likely to

 cause confusion with, i.e. infringing, Jemie’s alleged trademarks in products and services relating

 to CANNA and CANNA-formative marks. There is therefore substantial uncertainty as to whether

 Growcentia can offer such product for sale and distribution or pursue its registration of the mark

 CANNCONTROL.

        42.      Growcentia has been using the mark for several months and Jemie has demanded

 that it cease and desist from any use of the CANNCONTROL mark. Not only has Jemie advised

 that it has taken action on multiple occasions against alleged infringers, it has notified Growcentia

 that if it fails to agree to Jemie’s demand of ceasing future use of the mark, it reserves the right to

 take action without further notice.

        43.      An actual justiciable controversy exists by way of the credible threat of immediate

 litigation if Growcentia does not cease and desist from (1) pursuing its application to register

 CANNCONTROL with the U.S. Patent and Trademark Office or (2) using the CANNCONTROL

 name or mark.

        44.      For the reasons stated herein, Growcentia asserts that its application to register

 CANNCONTROL and use that mark in advertising, promoting, marketing, offering for sale,

 distributing and selling its fungicide and insecticide products in the manner described above, is not

 likely to cause confusion or mistake or deceive as to the source of any goods or services or as to

 any affiliation, connection, or association between Growcentia and Jemie trademarks.

        45.      Accordingly, Growcentia seeks a declaratory judgment from this Court that its

 application to register CANNCONTROL and use that mark in advertising, promoting, marketing,

 offering for sale, distributing and selling its fungicide and insecticide products in the manner



                                                   12
Case 1:20-cv-02619-NYW Document 1 Filed 08/28/20 USDC Colorado Page 13 of 13




 described above will not violate any trademark or other rights asserted by Jemie against

 Growcentia.

                                    PRAYER FOR RELIEF

        WHEREFORE, Growcentia, Inc. requests that the Court enter judgment in its favor as

 follows:

        A.     Declaring that Growcentia’s application to register CANNCONTROL and/or use

               that mark in advertising, promoting, marketing, offering for sale, distributing and

               selling its fungicide and insecticide products in the manner described in this

               Complaint, will not violate any trademark or other rights asserted by Jemie against

               Growcentia; and,

        B.     Awarding such other further relief to which Growcentia may be entitled as a matter

               of law or equity, or which the Court deems just and proper.

  Respectfully submitted this 28th day of August, 2020.

                                                 DORSEY & WHITNEY LLP

                                                  s/ Greg S. Tamkin
                                                 Gregory S. Tamkin
                                                 DORSEY & WHITNEY LLP
                                                 tamkin.greg@dorsey.com
                                                 1400 Wewatta Street, Suite 400
                                                 Denver, CO 80202
                                                 Telephone: (303) 629-3400
                                                 tamkin.greg@dorsey.com

                                                 ATTORNEYS FOR PLAINTIFF
                                                 GROWCENTIA, INC.




                                               13
